Citation Nr: 0636643	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-04 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a skin disorder 
other than tinea cruris, claimed as due to exposure to 
herbicides during service.

4.  Entitlement to an increased (compensable) evaluation for 
tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1966 to November 
1969.

This appeal is from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO).  The veteran has since relocated to the 
jurisdiction of the above noted RO.

The Board of Veterans' Appeals reviewed this case in 
September 2004, deciding then to reopen previously finally 
denied claims for service connection for hypertension and for 
a back disorder.  The Board remanded those issues for further 
development.

The issue of entitlement to service connection for 
hypertension is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

As to the other issue listed on the first page, above, the 
Board notes that the U.S. Court of Appeals for Veterans 
Claims recently issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), which reversed a decision of the Board 
which had denied service connection for disabilities claimed 
as a result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas, and has filed an appeal in the U.S. 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  In the instant case, the 
adjudication of the issue of entitlement to service 
connection for a skin disorder other than tinea cruris, 
claimed as due to exposure to herbicides during service, must 
be stayed because the veteran's claim for service connection, 
absent evidence of service on the ground in Vietnam, is based 
upon the award of the Vietnam Service Medal.


FINDINGS OF FACT

1.  No currently existing low back disorder is the result of 
a disease or injury which was contracted or sustained, or 
which was aggravated, in service.

2.  The veteran has intermittent episodes of tinea cruris in 
an unexposed area, without exfoliation or exudation, and no 
more than slight itching; the entire body is not involved, 
and topical therapy is the only treatment.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated in 
wartime service, nor can such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309(a) 
(2006).

2.  The schedular criteria for a compensable rating for tinea 
cruris are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 
7806 (2002 & 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The veteran applied for the benefits at issue prior to 
enactment of the VCAA.  The record reveals VA afforded the 
veteran the full gamut of VA assistance afforded for well-
grounded claims.  See 38 U.S.C.A. § 5103(a) (West 1991) (VA 
duty to assist with development of evidence predicated upon 
claimant's submission of well-grounded claim).  The only 
material difference between the assistance afforded the 
veteran prior to enactment of the VCAA and that afforded him 
afterwards was that previously VA did not distinguish between 
the veteran's and VA's respective duties to produce 
information and evidence in the terms currently in effect.  
VA obtained from the veteran numerous authorizations for 
release of information from private physicians and past 
employers.

The RO notified the veteran in the August 1998 rating 
decision and the February 2000 statement of the case (SOC) of 
negative responses from putative sources of evidence.  
Beginning with a letter in February 2002 and in subsequent 
letters of January and September 2004, and March 3006, VA 
notified the veteran in terms consistent with the VCAA of the 
information and evidence necessary to substantiate his 
claims, and of his rights to assistance and of his and VA's 
respective burdens to produce or obtain information and 
evidence.  The September 2004 letter explicitly requested the 
veteran to submit pertinent evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 118-19 (2004).  The 
March 2006 letter notified the veteran of the rating and 
effective date elements of his claims.  Dingess v. Nicholson, 
19Vet. App. 473 (2006).

VA has discharged its notice requirements in this case.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Any defects in 
the timing or language of VA implementation of its notice 
duties have been harmless to the veteran's claim.  See Conway 
v. Principi, 353 F.3d 1359, 1374 (2004) (The Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error").  The claim for increased evaluation of 
tinea cruris is not subject to the notice requirements of 
section 5103(a), because the claim for that benefit was 
"substantiated" long ago, and the notice requirements of 
section 5103(a) do not apply.  Sutton v. Nicholson, No. 01-
1332, slip op. at 10 (U.S. Vet. App. Sep. 20, 2006); Dingess, 
19 Vet. App. 473, 490 (2006).

VA has obtained all information and evidence of which it had 
notice and authorization, or it has notified the veteran of 
the failure to obtain that evidence.  The veteran was 
afforded examinations in March 1998 and February 2005, and 
all necessary medical opinions are of record.  In summary, VA 
has discharged its duty to assist the veteran to substantiate 
his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (e).

II.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. 
§ 3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant. 

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  

Mere history provided by the veteran of the pre-service 
existence of conditions, recorded at the time of the entrance 
examination, does not in itself constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

The veteran's August 1997 application for disability 
compensation specified his claim as for a disorder of the L5 
(5th lumbar) vertebra.  Even if that were interpreted more 
broadly as a claim for a low back disorder, problems of and 
related to the cervical spine shown in the evidence of record 
are beyond the scope of the claim and of this decision.

The veteran's service entrance examination report is negative 
for any notation of a back defect, infirmity, or other 
disorder.  It is presumed his back was sound on entrance 
unless that presumption is rebutted by clear and unmistakable 
evidence that a back injury or disease existed before service 
and was not aggravated in service. 

There is December 1968 X-ray evidence of pars 
interarticularis defect of the right side of the L5 vertebra, 
without subluxation, characterized as of questionable 
clinical significance.  The impression was spondylolysis, at 
L5, on the right.  Clinically, the veteran reported a small 
area of decreased sensation on the right anterior thigh 
intermittently for the past three weeks.  The diagnosis was 
spina bifida occulta and spondylolysis on the right only, at 
L5.  The examination record noted the veteran's return to 
full duty.  There were no further complaints or treatment of 
the low back in service.  On separation, the veteran reported 
a history of back trouble, but examination found the back 
normal.

The veteran has submitted health records from Pratt & 
Whitney, an employer for whom he worked both before and after 
service between July 1965 and March 1972.  They contain 
reports of multiple physical complaints, complaints of 
injuries on the job, and time off of work.  They are silent 
about the veteran's back, both before and after service, 
other than in the context of a physical examination that 
found his work activities could include lifting 100 pounds 
for up to 1/2 hour per day.  That finding is reasonably 
interpreted as good evidence of a fit back.

Private medical records of August 1977 noted the veteran's 
complaint of low back discomfort, without any specific 
injury.  He reported he had similar discomfort while in the 
service.  Private employer's health records of October 1995 
note the veteran's report that his back "went out" at home 
while he was sitting at a desk.  Private medical records from 
CHCP/Dr. Kellogg of January 1985 to September 1997 include 
June 1987 of back complaints, including one of onset of back 
pain at work that day.   Private medical records of November 
and December 1995 show the veteran's time off of work for 
back problems.  A private orthopedist who examined the 
veteran in September 1996 recited the veteran's history of 
on-the-job back injury in 1984, resulting in a three-week 
loss of work, and in October 1995, resulting in a two-month 
loss of work.  The examiner found the veteran has a 
developmental L5 spondylolysis and spondylolisthesis of L5 on 
S1 (the 1st sacral segment).

The veteran testified in December 1997 that he suffered 
multiple low back injuries in service and was seen on sick 
call for them, being put on light duty after one injury, 
which he testified is shown in his service medical records.  
He reported an instance in which he was barred from a "B5" 
calisthenics or physical fitness activity because of his 
back.  He provided no dates for these events.  He also 
testified that Pratt & Whitney later found out about his 
back.  As noted above, the Pratt & Whitney records contradict 
the veteran's testimony.  The service medical records do not 
corroborate, and to some degree contradict, his 
recollections.  He was on a physical restriction profile in 
January 1967 barring him from participation in 5BX/XBX 
testing, but it was because of a hematoma of a foot.  A May 
1967 profile restricted walking and standing, but it was for 
neck muscle spasm.  The September 1966 private orthopedist 
described the circumstances of the 1984 and October 1995 
injuries, presumably as the veteran described them.  The 
discrepancy between the examiner's recitation of the October 
1995 injury and the October 1995 employer's recitation is not 
reconcilable from the available evidence.  The multiple 
discrepancies, inconsistencies, and contradictions give 
reason to conclude that the veteran is an inconsistent and 
unreliable historian - the reason does not matter - and to 
conclude his historical accounts are not reliable unless 
otherwise corroborated.

The evidence is clearly against finding that a disease or 
injury of the spine existed before service.  Thus, one of the 
two elements of rebuttal of the presumption of soundness 
necessary to prove by clear and unmistakable evidence cannot 
be proven.  Although proof of the other element of rebuttal, 
no aggravation in service, is moot, the evidence of a single 
instance of back complaint followed by a negative separation 
examination and, most persuasively, the silent post-service 
Pratt & Whitney medical records, followed by evidence of back 
complaints years later is clear and unmistakable evidence of 
no aggravation in service as well.  The veteran is therefore 
presumed sound of the back upon entrance into service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In addition, the 
September 1996 private orthopedist identified the L5 pars 
interarticularis defect diagnosed in service as 
spondylolysis, a developmental defect.  A June 2003 VA X-ray 
study also produced an impression of questionable pars defect 
of L5, consistent with the in-service and September 1996 
private findings.  Thus, the preponderance of the evidence is 
that the lumbar spine defect found in service is a 
developmental defect, not a disease or injury.  See 38 C.F.R. 
§ 3.303(c).

As noted above, VA pays compensation for disability resulting 
from disease or injury.  38 U.S.C.A. § 1110.  Rebuttal of the 
presumption of soundness requires clear and unmistakable 
evidence that a disease or injury existed before service.  
38 U.S.C.A. § 1111.  A developmental defect is not a disease 
or injury for the purpose of establishing entitlement to VA 
disability compensation.  38 C.F.R. § 3.303(c).  This law, 
applied to the available evidence, compels the conclusion 
that the veteran's L5 lumbar defect is not as condition for 
which service connection may be granted.

Whereas there is clear and unmistakable evidence the veteran 
had no disease or injury of the back prior to service, this 
case presents no application for the presumption of 
aggravation afforded increases in disability during service 
of a pre-existing disease or injury.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

VA compensation examination in February 2005 diagnosed mild 
degenerative joint and disc disease of the lumbar spine.  
There is no evidence of a chronic disease such as arthritis 
in service, such that the current diagnosis can be service 
connected as a later manifestation of a chronic disease 
diagnosed as such in service.  38 C.F.R. § 3.303(b).  Service 
connection may be established with evidence of continuity of 
symptomatology with the condition noted in service.  Id.

The extensive VA outpatient records of April 1970 to June 
2003 are uninformative as to whether the veteran incurred a 
low back disorder in service, other than as the veteran 
reports back problems since service.  The August 1977 report 
of discomfort similar to discomfort in service is consistent 
with the service medical records.  It is not evidence of 
continuity of symptomatology with a condition noted in 
service.  The silence about the back in the the Pratt & 
Whitney medical records, as well as the VA records, is strong 
evidence of discontinuity of symptomatology.  The Pratt & 
Whitney records are especially probative evidence, because 
the employer presumably sought to discover the prospective, 
and later current, employee's physical impairments and 
limitations.  The delay in time between in-service and post-
service complaints of back problems that increased in 
frequency after August 1977 is persuasive that there is no 
basis for service connection based upon continuity of 
symptomatology.

There is no evidence that permits concluding the veteran had 
lumbar spine arthritis of a compensable degree within one 
year of separation from service.  Therefore, service 
connection cannot be presumed on that basis.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In May 2005 a VA compensation examiner opined that the onset 
of back problems was with a lifting injury in service in 
1967.  Examination found limitation of lumbar range of 
motion.  X-ray findings were of L1-2, L2-3, and L3-4 
intervertebral space narrowing with end plate hypertrophic 
changes and facet joint degenerative changes, which he 
diagnosed as mild lumbar spine degenerative joint and disc 
disease.  The examiner opined that review of the VA claims 
file and the veteran's history indicated no back problem 
before service.  He further opined that the current 
degenerative changes were consistent with the veteran's age, 
and given the current findings and the history of two on-the-
job injuries after service, it is unlikely his current 
degenerative changes were solely the result of the lifting 
injury in 1967.

Upon review of the totality of the evidence, the May 2005 VA 
examiner's finding of an onset of back problems with a 
lifting injury in 1967 is rejected.  The only possible source 
of such history is the veteran.  No lifting injury is 
documented in the service records, either in 1967 or at any 
other time.  The veteran has demonstrated he is not a 
reliable historian, as revealed by comparison of his hearing 
testimony with the service medical records, which show errors 
of recollection even of events that are documented.  Thus, 
the evidence of discontinuity far outweighs the veteran's 
report of onset of back problems in service.  Excluding the 
veteran's discredited history, the examiner's opinion gains 
greater probative value as evidence that the veteran's 
current back disorder was not incurred in service. 

Finally, service connection for a low back disorder is not 
warranted based on all of the evidence, including that 
pertinent to service.  38 C.F.R. § 3.303(d) (2006).

III.  Increased Evaluation

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2006), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10. 

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
the entire recorded history of a disability is relevant, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran seeks a compensable evaluation for service-
connected tinea cruris of the right thigh and groin.  The 
rating criteria for the skin were amended, effective August 
30, 2002.  67 Fed. Reg. 58,448, 58,449 (Sep. 16, 2002).  
Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  The present decision applies the older rating 
criteria prior to the effective date of the change, and the 
newer rating criteria thereafter.

Tinea cruris, a fungal infection of the groin area, is not 
listed in the VA schedule for disabilities.  It is rated by 
analogy to eczema.  See 38 C.F.R. §§ 4.20 (2006).

Under the old rating criteria, the disorder is rated 0 
percent disabling with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area.  It is 
10 percent disabling if manifested by exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2002).

Under the new criteria, the disorder is 0 percent disabling 
if less than 5 percent of the entire body or less than 5 
percent of exposed area is affected, and; no more than 
topical therapy required during the past 12-month period.  It 
is 10 percent disabling if at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immuno suppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2006).

Review of the medical evidence from the first VA diagnosis of 
March 1970 to the present shows the veteran has never 
presented with tinea cruris that meets the criteria for a 10 
percent rating under either the older or the newer rating 
criteria.  Focusing particularly on the medical evidence 
since 1995, there was an observation on VA outpatient 
examinations from June 1996 to August 1997 of repeated 
complaints of skin problems in different parts of the body.  
Several excoriated papules of the lower extremities were 
identified as intertrigo.  On VA compensation examination in 
March 1998, the veteran reported recurrence of tinea cruris 
two or three months before, but VA outpatient records of 
December 1997 show that the veteran's skin condition was of 
the head, arms, and hands, and it was not tinea cruris.  The 
March 1998 examination found tinea cruris to be quiescent.

Subsequent VA outpatient records of skin complaints 
consistently show involvement of other body areas than the 
groin, other than rashes and discomfort repeatedly associated 
with anal pruritis related to problems with personal hygiene.  
On VA compensation examination in February 2005 the VA 
examiner could not provide the requested report on the 
percentage of the body manifesting tinea cruris, because 
tinea cruris was not present.

In the absence of manifestations of a compensable degree 
under either the old or the new rating criteria, there is no 
basis for a compensable rating for tinea cruris.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a compensable evaluation of tinea cruris is 
denied.


REMAND

In September 2004, the Board remanded this case for a VA 
compensation examination to confirm the diagnosis of 
hypertension and to determine the etiology and time of onset 
of his hypertension.  The examiner was to provide an opinion 
as to whether there is at least a 50 percent probability that 
the veteran's hypertension began during service or was at 
least of compensable degree during his first year after 
service.  The Board requested this opinion based upon 
documented high blood pressure readings within one year after 
service, followed by normal blood pressure readings, and 
finally a diagnosis of hypertension more than a year after 
separation from service.

The February 2005 VA examiner reported, "Reviewed and it is 
evident from the
C-file examination that the veteran has been treated for 
hypertension back in the time of his service with 
hydrochlorothiazide, HCTZ."  The examiner reported the date 
of diagnosis as 1967.  Understandably, having diagnosed the 
onset of hypertension in service, the examiner did not answer 
the question of whether the veteran had hypertension of a 
compensable degree during the year following service.  
Unfortunately, the examiner did not identify the document(s) 
which informed his factual finding and medical conclusion.

The RO noted, as does the undersigned, that the veteran was 
in service in 1967, and that the service medical records in 
the claims file contain no documentation of high blood 
pressure, or of treatment with HCTZ, in 1967.  The RO 
concluded that the examiner was incorrect in his opinion, and 
denied service connection for hypertension as not incurred in 
service.

The RO's approach to the discrepancy between the examiner's 
and the RO's reading of the claims file leaves the Board's 
remand question unanswered.  Moreover,the RO's conclusion 
that the examiner must have made a frank error in reading the 
record rendered the examination both inadequate for its 
purpose and in violation of the remand instruction.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the 
governing caselaw, the correct action in this situation is to 
return the examination report to the examiner with an 
instruction to identify the document or documents that show 
diagnosis and treatment for hypertension in 1967.  
Notwithstanding multiple reviews of this file by several 
persons, the possibility remains that the examiner saw a 
document overlooked by all other reviewers, or understood a 
document to have medical significance unseen by other 
reviewers.  If the examiner is unable to identify the 
documents upon which he relied, the question pending from the 
September 2004 remand must be answered.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 
2005 VA hypertension examiner with the 
following instructions:

*	Identify the specific document or 
documents in the claims file, to 
which reference was made in the 
February 2005 examination report, 
which show(s) treatment for 
hypertension with HCTZ in service.  
The examiner may identify the 
document(s) by description, affixed 
note, or any device reasonably 
certain to enable subsequent 
reviewers to locate same.

*	If the examiner cannot identify the 
document(s) on which was based the 
February 2005 finding of diagnosis of 
hypertension in 1967, the examiner 
should retract or explain the opinion 
that the initial diagnosis of 
hypertension occurred during service.

*	If the examiner retracts the February 
2005 opinion that hypertension was 
diagnosed during the veteran's period 
of service, the examiner must review 
the claims file, and provide an 
opinion as to whether the blood 
pressure measurements of 1970 
represent the presence of 
hypertensive vascular disease of the 
severity described in the VA Rating 
Schedule as 10 percent disabling.  
See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  The examiner should 
express an opinion as whether it is 
more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a 50-50 probability), or 
unlikely (i.e., a probability of less 
than 50 percent) that hypertensive 
vascular disease was manifested to a 
degree of 10 percent disability 
during the veteran's initial post-
service year, from November 1969 to 
November 1970.

*	If and only if the February 2005 
compensation examiner is unavailable 
to implement these instruction, 
schedule the veteran for a new 
examination to confirm the diagnosis 
of hypertension and provide an 
opinion, applying the above criteria, 
as to the date of onset of the 
veteran's hypertension, and, if the 
onset of hypertension was between 
November 1969 and December 1970, 
whether it was compensably disabling 
at that time according to VA 
evaluation criteria.  The examiner 
should identify documents informing 
his opinion with such specificity 
that subsequent reviewers of the 
claims file can find them.

2.  Readjudicate the claim for service 
connection for hypertension.  If the claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


